Bellows, J.
The special count offered by way of amendment is for breach of defendant’s stipulations in a lease of a farm, he being the tenant of the plaintiff’s, and the damages sought to be recovered are unliquidated. The breaches alleged are that defendant did not carry on the farm in a husbandlike manner, did not repair the fences or buildings, did not harvest all the crops in good order, and deliver one half of the same to the plaintiff, did not tend and manage the stock in a husband-like manner, and others of a similar character; and we think this matter is wholly inconsistent with the original counts in any aspect in which it can be viewed, and therefore it is not admissible; Wood v. Folsom, 42 N. H. 70, and cases cited; and the other new count appears to be unnecessary.